UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7227


JEROME COCHRANE,

                  Petitioner - Appellant,

             v.

STAN BURTT, Warden; ATTORNEY GENERAL OF SOUTH CAROLINA,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:06-cv-00325-GRA)


Submitted:    October 15, 2009               Decided:   October 22, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome Cochrane, Appellant Pro Se. William Edgar Salter, III,
Assistant  Attorney  General,  Donald  John  Zelenka,  Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerome        Cochrane          moved      for     a      certificate         of

appealability, which the district court construed as a notice of

appeal of its March 26, 2007, order adopting the report and

recommendation       of    the        magistrate       judge        and   granting        the

respondents’ motion for summary judgment on Cochrane’s 28 U.S.C.

§ 2254    (2006)   petition.           We    dismiss    the    appeal       for    lack   of

jurisdiction because the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                              “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”        Bowles      v.    Russell,     551      U.S.    205,   214    (2007).

Therefore, the appeal must be dismissed if the notice of appeal

is untimely.       Washington v. Bumgarner, 882 F.2d 899, 900 (4th

Cir. 1989).

            The district court’s order was entered on the docket

on March 26, 2007.         The notice of appeal was filed on August 13,

2008.     Because Cochrane failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss     the    appeal.        We        note    that     this     court       addressed

Cochrane’s appeal of the March 26, 2007, order in a previous

                                             2
opinion     which     denied    a      certificate   of     appealability      and

dismissed the appeal.          Cochrane v. Burtt, No. 07-6718 (4th Cir.

Aug. 28, 2007).         We dispense with oral argument because the

facts   and   legal    contentions       are   adequately   presented     in   the

materials     before   the     court    and    argument   would   not    aid   the

decisional process.

                                                                        DISMISSED




                                          3